Citation Nr: 0926310	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to 
February 1971, from September 1973 to April 1974, and from 
April 1975 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO or 
AOJ) in St. Louis, Missouri.  In February 2006, the Veteran 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing). 

The issue on appeal was initially characterized as a new and 
material evidence claim.  However, in an April 2007 decision, 
the Board reopened the claim based on a finding that new and 
material evidence had been received.  The Board then 
proceeded to remand the issue of service connection for PTSD 
issue for further development.  The Agency of Original 
Jurisdiction (AOJ) subsequently completed this development as 
directed.  As such, the issue of service connection for PTSD 
is once again before the Board and ready for appellate 
review.


FINDINGS OF FACT

1.  There is sufficient evidence verifying the Veteran's in-
service exposure to various combat and noncombat-related 
traumatic stressors.  

2.  The evidence of record reflecting no diagnosis of PTSD 
based on his verified in-service stressors outweighs the 
evidence in support of a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in February 2004 and 
May 2007.  The February 2004 letter also included a 
questionnaire pertinent to his PTSD claim.  This letter 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

In addition, the May 2007 letter from the RO further advised 
him that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in the May 2004 
rating decision.  But in Pelegrini II, the U.S. Court of 
Appeals for Veterans Claims (Court) clarified that in these 
situations VA does not have to vitiate that initial decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, VA need only ensure the 
Veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claim, such 
that the intended purpose of the notice is not frustrated and 
he is still provided proper due process.  In other words, he 
must be given an opportunity to participate effectively in 
the processing of his claim.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
recently held that a Statement of the Case (SOC) or 
Supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, the timing error was cured.  After initially providing 
VCAA notice in February 2004, the RO adjudicated the claim in 
the February 2005 SOC.  And after providing the additional 
VCAA notice in May 2007, the RO again went back and 
readjudicated the claim in the more recent May 2009 SSOC.  So 
each time after providing the required notice, the RO 
reconsidered the claim - including to address any additional 
evidence received in response to the notice.  So the timing 
defect in the notice has been rectified.  Prickett, 20 
Vet. App. at 376.  In addition, the Veteran has never alleged 
how a timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. 
Ct. 1696 (2009).  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), relevant VA treatment records, and several VA 
medical examinations and opinions for PTSD.  In addition, the 
Veteran has also submitted several PTSD stressor statements, 
as well as his hearing testimony.  There is no indication in 
the claims folder that the Veteran identified and authorized 
VA to obtain any private records regarding this claim.  VA 
also submitted a request for corroboration of several of the 
Veteran's in-service stressors from the Joint Services 
Records Research Center (JSRRC).  In response, in December 
2008, JSRRC corroborated two of the Veteran's in-service 
stressors.  Finally, the Board is also satisfied as to 
compliance with its April 2007 remand directives.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Neither the Veteran nor 
his representative has stated that any additional evidence 
remains outstanding.  In fact, in a June 2009 Hearing 
Memorandum statement, the Veteran's representative indicated 
that the case was ready for appellant review and disposition.  
Thus, the Board is satisfied that all relevant evidence 
identified by the Veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for PTSD

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the Veteran engaged in combat).

If VA determines the Veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  However, corroboration of every detail of a 
claimed stressor, including the Veteran's personal 
participation, is not required; rather, a Veteran only needs 
to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting 
Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, 
the Veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  In this regard, a medical provider cannot provide 
supporting evidence that a claimed in-service event actually 
occurred based on a post-service medical examination.  
Moreau, 9 Vet. App. at 395-96.  The Veteran's own statements 
to the medical provider will not be sufficient.  Id.

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, again, such after-the-
fact medical nexus evidence cannot also be the sole evidence 
of the occurrence of the claimed stressor.  Moreau, 9 Vet. 
App. at 396.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis - PTSD

The Veteran has reported various combat and noncombat-related 
in-service stressors throughout the course of the appeal.  He 
contends that he suffers from PTSD as the result of these 
traumatic in-service stressors.  The Veteran has reported in-
service stressful events from 1967 to 1970 that included 
guarding an ammunition dump; ambush and attack of his 
reconnaissance group that included being pinned down, one 
member being killed, and others wounded; and mortar fire, 
sniper fire, and fire fights during multiple and routine 
convoy escorts.  The Veteran's military units in Vietnam were 
1) A Troop, 1st Squadron, 11th Armored Cavalry Regiment, and 
2) Company D, 58th Infantry.  He also reported an instance 
where his unit blew up enemy bunkers, with lots of the enemy 
killed as a result.  He asserts he was trained as a "tunnel 
rat" to infiltrate enemy bunkers.  

With regard to his stressors, the evidence also establishes 
that the Veteran fell from a guard tower in June 1968; was 
beaten up by other soldiers in May 1970; had been trained as 
an armor intel specialist, light weapons infantryman, and 
served as a grenadier; and was a reconnaissance scout.  
Indeed, his SPRs further established that the Veteran 
participated in five military counter-offensive campaigns: 1) 
Vietnam Counter-Offensive Phase III, 2) TET Counter-
Offensive, 3) Vietnam Counter-Offensive Phase IV, 4) Vietnam 
Counter-Offensive Phase V, and 5) an Undesignated Campaign.  
One of his DD Form 214s indicates receipt of the Vietnam 
Campaign Medal (VCM) with "V" device.  The Veteran provided 
details about his stressors in his December 2003 claim, VA 
PTSD examinations dated in April 2004 and January 2009, and 
during his February 2006 Travel Board hearing testimony.  

Many elements of the Veteran's alleged stressors are 
verified.  Specifically, the JSRRC confirmed elements of his 
combat-related stressors in December 2008.  The Veteran also 
is in receipt of a combat-related medal (VCM with "V" 
device).  Thus, the Board finds that there is sufficient 
evidence to demonstrate that the Veteran engaged in combat 
with the enemy.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the Veteran engaged in combat).  There is also 
sufficient corroborative evidence for elements of his 
noncombat-related stressors in that STRs and SPRs confirm he 
fell from a guard tower in June 1968 and was beaten up by 
other soldiers in May 1970.  38 C.F.R.  § 3.304(f); Cohen, 10 
Vet. App. at 147; Moreau, 9 Vet. App. at 395.  The Board 
emphasizes that a stressor need not be corroborated in every 
detail.  Pentecost, 16 Vet. App. at 128.  

However, the threshold consideration for any service 
connection claim is the existence of a current disability.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303; Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In particular, the remaining 
question here is whether there is current medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV), as well as competent evidence of a nexus 
between current PTSD symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

In this regard, the evidence of record is mixed.  A January 
2009 VA psychological examiner opined that the Veteran did 
not meet the DSM-IV criteria for having PTSD related to his 
verified in-service stressors.  In contrast, an earlier April 
2004 VA psychological examiner assessed that the Veteran did 
in fact have PTSD attributable to his in-service stressors.  
VA psychotherapy records dated in 2000, 2004, 2007, and 2008 
also document a diagnosis of PTSD, although no particular 
stressors are discussed in the context of this diagnosis.      

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

In the present case, the Board finds the most probative 
medical evidence is against a finding that the Veteran has 
PTSD related to any of his confirmed in-service combat and 
noncombat-related stressors.  

As to the positive evidence, VA psychotherapy records dated 
in 2000, 2004, 2007, and 2008 document a diagnosis of PTSD, 
although no particular stressors are discussed in the context 
of rendering this diagnosis.  In essence, these VA treatment 
records do not discuss a link between current PTSD 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In addition, there is no evidence that the 
PTSD diagnosis rendered in VA treatment records was based on 
psychiatric testing in accordance with DSM-IV, as required 
under 38 C.F.R. § 3.304(f).  In order to provide competent 
evidence of a nexus, these records should at least have 
provided relevant specific information about the claimed in-
service stressors.  The diagnosis of PTSD has to be supported 
by history and description.  In assessing evidence, the 
failure of a medical professional to provide a basis for his 
or her opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Thus, overall, 
these VA treatment records are entitled to limited probative 
value.  

As to the positive evidence, an April 2004 VA psychological 
examiner recounted the Veteran's various stressors, and 
diagnosed the Veteran with PTSD based on these stressors.  
She noted the Veteran met the DSM-IV criteria for PTSD.  The 
Veteran experienced combat trauma, with subsequent reports of 
nightmares, avoidance, irritability, and generalized 
autonomic arousal.  Notably, although the VA examiner had 
access to the Veteran's post-service VA treatment records in 
rendering her diagnosis, she did not have access to his STRs 
or SPRs that provided further descriptive information 
regarding his stressors and his in-service diagnosis of 
immature personality disorder with passive-aggressive trends.  
Overall, however, this opinion provides evidence in support 
of the claim.

As to the negative opinion, the January 2009 VA psychological 
examiner opined that the Veteran had a personality disorder, 
but did not meet DSM-IV criteria for PTSD.  This opinion was 
rendered after an extensive interview and testing, as well as 
a thorough review of the entire claims folder, including the 
Veteran's STRs and SPRs.  The examiner acknowledged the 
Veteran's exposure to life-threatening in-service stressors, 
but still did not believe the Veteran has PTSD due to these 
stressors.  The examiner noted that although the Veteran was 
in combat and does have nightmares, "he is engaged with 
life, participates in activities, is not depressed, does not 
suffer from a foreshortened sense of the future, and he is 
able to enjoy a close relationship.  He is not emotionally 
numb.  Through his temper flares, he is not consistently 
overly aroused."  His feeling of anger and furious behavior 
"can be accounted for by a personality disorder that 
includes paranoid features.  Overall, this opinion was 
thorough and supported by a lengthy explanation with reasons 
and bases.  Therefore, this VA opinion is entitled to 
significant probative value, and provides strong evidence 
against the claim.  
                        
The Board ultimately concludes that the January 2009 negative 
VA opinion outweighs the positive April 2004 VA opinion, in 
assessing the Veteran does not have PTSD related to his 
confirmed in-service combat and noncombat-related stressors.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).   Notably, by having access to the entire 
claims folder, the January 2009 VA examiner was able to 
review the entire evidence of record, including some of the 
inaccuracies of the Veteran's statements throughout the 
appeal.  Specifically, the Veteran previously inaccurately 
stated he was shot through the hand during service.  The 
examiner noted that "portions of the record are inconsistent 
with each other and may raise doubts about the individual's 
veracity."  In addition, the examiner stated that the 
Veteran previously falsely indicated he received the Purple 
Heart, when in fact he did not.  The Board also sees the 
Veteran previously alleged he was in receipt of the Combat 
Infantryman Badge, despite the fact that his service records 
show he did not receive this award.  But the January 2009 
examiner also noted that elements of the Veteran's stressors 
have been confirmed as well.  Regardless, most importantly, 
the January 2009 examiner had access to the Veteran's STRs 
and SPRs revealing an in-service diagnosis of personality 
disorder.  The 2004 examiner was not aware of this previous 
diagnosis.  The January 2009 VA examiner persuasively 
reasoned that the Veteran's personality disorder diagnosis 
accounts for his psychological symptoms, as opposed to PTSD.  

One of the factors for assessing the probative value of a 
medical opinion is the physician's access to the claims file.  
Prejean v. West, 13 Vet. 444, 448-9 (2000).  An opinion that 
is based on review of the entire record may be more probative 
than an opinion that is based on reported history.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But a lack of review of 
a VA claims file does not render a medical opinion 
incompetent.  See generally Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  In the present case, the April 2004 VA 
examiner's lack of review of the Veteran's STRs and SPRs was 
significant, because the in-service diagnosis of a 
personality disorder explains many aspects of the Veteran's 
present psychological symptomatology.  As such, the opinion 
of the January 2009 examiner slightly outweighs the opinion 
of the April 2004 VA examiner.  

With regard to the Veteran's lay assertions, the Veteran is 
indeed competent to report his psychiatric symptoms and in-
service stressor incidents, in addition to reporting the 
diagnosis of PTSD that was rendered by VA medical 
professionals.  However, he himself is not competent to 
render a medical opinion that he has PTSD as the result in-
service stressors, absent evidence showing that he has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(1)-
(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  

With regard to the Veteran's in-service and post-service 
diagnoses of a personality disorder, congenital or 
developmental defects such as personality disorders are not 
"diseases" or "injuries" within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Defects are 
defined as "structural or inherent abnormalities or 
conditions which are more or less stationary in nature." 
VAOPGCPREC 82-90.
However, disability resulting from a mental disorder that is 
superimposed upon a personality disorder during service may 
be service-connected.  38 C.F.R. § 4.127.  See VAOPGCPREC 82-
90.  In any event, here, there is no evidence or allegation 
of any superimposed disease or injury aggravating the 
Veteran's personality disorder defect.  No medical 
professional of record has made such a finding.  
Consequently, service connection is not warranted for the 
Veteran's personality disorder.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for PTSD.  It follows 
that there is not such a balance of the positive evidence 
with the negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).  This 
claim is denied.   


ORDER

Service connection for PTSD is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


